261 S.W.3d 619 (2008)
Ronnie REEDER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89852.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2008.
Application for Transfer Denied September 30, 2008.
*620 Kent E. Gipson, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Ronnie Reeder appeals the judgment denying his Rule 29.15[1] motion for post-conviction relief after an evidentiary hearing. Reeder argues that the trial court erred in admitting evidence during the sentencing phase of his trial. Reeder also contends that his trial counsel was ineffective for failing to object to evidence during the sentencing phase of his trial, and for failing to present evidence during the guilty phase of his trial. The motion court's findings and conclusions are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).
NOTES
[1]  All references to Rules are to Missouri Supreme Court Rules (2008).